Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                            CASE NO.:
HOWARD COHAN,

       Plaintiff,

vs.                                                         INJUNCTIVE RELIEF SOUGHT


ROSS DRESS FOR LESS INC.,
a Foreign Profit Corporation,
d/b/a ROSS DRESS FOR LESS

      Defendant(s).
____________________________________/

                                         COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

hereby files this Complaint and sues ROSS DRESS FOR LESS INC., a Foreign Profit

Corporation, d/b/a ROSS DRESS FOR LESS (“Defendant”), for declaratory and injunctive

relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert

fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act

(“ADA”) and alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

the 2010 ADA Standards.
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 2 of 11 PageID 2




        2.      Venue is proper in this Court, Orlando Division, pursuant to 28 U.S.C. § 1391(B)

and Internal Operating Procedures for the United States District Court for the Middle District of

Florida in that all events giving rise to the lawsuit occurred in Brevard County, Florida.

                                                PARTIES

        3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

residing in Palm Beach County, Florida.

        4.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

of the Real Property, which is subject to this suit, and is located at 7201 Shoppes Dr., Unit 105,

Viera, Florida 32940, (“Premises”), and is the owner of the improvements where Premises is

located.

        5.      Defendant is authorized to conduct, and is in fact conducting, business within the

state of Florida.

        6.      Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. At the

time of Plaintiff’s visit to the Premises on July 22, 2021, (and prior to instituting this action),

Plaintiff suffered from a “qualified disability” under the ADA, and required the use of fully

accessible restrooms. Plaintiff personally visited the Premises but was denied full and equal
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 3 of 11 PageID 3




access and full and equal enjoyment of the facilities and amenities within the Premises, even

though he would be classified as a “bona fide patron”.

       7.      Plaintiff, in his individual capacity, will absolutely return to the Premises and

avail himself of the services offered when Defendant modifies the Premises or modifies the

policies and practices to accommodate individuals who have physical disabilities.

       8.      Plaintiff is continuously aware of the violations at Defendant's Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

       9.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendant's discrimination until Defendant is compelled to comply with the

requirements of the ADA.

       10.     Plaintiff would like to be able to be a patron of the Premises in the future and be

able to enjoy the goods and services that are available to the able-bodied public but is currently

precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

Plaintiff will continue to be precluded from using the Premises until corrective measures are

taken at the Premises to eliminate the discrimination against persons with physical disabilities.

       11.     Completely independent of the personal desire to have access to this place of

public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

purpose of discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 4 of 11 PageID 4




discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

with the ADA and to otherwise use the public accommodation as members of the able-bodied

community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

the Premises regularly to verify its compliance or non-compliance with the ADA, and its

maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

individual capacity and as a “tester”, visited Premises, encountered barriers to access at

Premises, and engaged and tested those barriers, suffered legal harm and legal injury, and will

continue to suffer such harm and injury as a result of the illegal barriers to access and the ADA

violations set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

       12.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendant modifies the Premises or modifies the policies and practices to accommodate

individuals who have physical disabilities to confirm said modifications have been completed in

accordance with the requirements of the ADA.

              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       13.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

above as if fully stated herein.

       14.     On July 26, 1990, Congress enacted the Americans With Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

years from enactment of the statute to implement its requirements. The effective date of Title III

of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

36.508(a).
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 5 of 11 PageID 5




       15.      Congress found, among other things, that:

             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;

             b. historically, society has tended to isolate and segregate individuals with

                disabilities and, despite some improvements, such forms of discrimination against

                disabled individuals continue to be a pervasive social problem, requiring serious

                attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public

                services and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices. Exclusionary qualification standards and criteria,

                segregation, and regulation to lesser services, programs, benefits, or other

                opportunities; and,

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and

                accosts the United States billions of dollars in unnecessary expenses resulting

                from dependency and non-productivity.

42 U.S.C. § 12101(a)(1)-(3),(5) and (9).
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 6 of 11 PageID 6




        16.      Congress explicitly stated that the purpose of the ADA was to:

              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

U.S.C. § 12101(b)(1)(2) and (4).

        17.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

fact it provides services to the general public and must be in compliance therewith.

        18.      Defendant has discriminated and continues to discriminate against Plaintiff and

others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

        19.      Plaintiff has visited Premises and has been denied full and safe equal access to the

facilities and therefore suffered an injury in fact.

        20.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

Defendant’s failure and refusal to provide disabled persons with full and equal access to their
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 7 of 11 PageID 7




facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

architectural barriers that are in violation of the ADA.

        21.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Officer of the Attorney General promulgated Federal Regulations to

implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,

under which said Department may obtain civil penalties of up to $55,000.00 for the first

violation and $110,000.00 for and subsequent violation.

        22.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

discriminating against Plaintiff as a result of, inter alia, the following specific violations:

        Men's Restroom GENERAL

              a. Failure to provide proper signage for an accessible restroom or failure to redirect

                 a person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.

              b. Failure to provide functional low energy automated doors and/or incorrect

                 compliance with operable parts for those doors when provided at a public

                 accommodation in violation of 2010 ADAAG §§ 404.3, 404.3.5 and 309.

              c. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                 606 and 606.5.
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 8 of 11 PageID 8




        d. Failure to provide proper knee clearance for a person with a disability under a

           counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

           and 606.2

        e. Failure to provide mirror(s) located above lavatories or countertops at the proper

           height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

     Men's Restroom ACCESSIBLE STALL

        f. Failure to provide operable parts that are functional or are in the proper reach

           ranges as required for a person with a disability in violation of 2010 ADAAG §§

           309, 309.1, 309.3, 309.4 and 308. (door handle)

        g. Failure to provide a coat hook within the proper reach ranges for a person with a

           disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

        h. Failure to provide the proper spacing between a grab bar and an object projecting

           out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

        i. Failure to provide a dispenser in an accessible position (back wall or other

           inaccessible place) so that it can be reached by a person with a disability in

           violation of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

        j. Providing grab bars of improper horizontal length or spacing as required along the

           rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

        k. Failure to provide toilet paper dispensers in the proper position in front of the

           water closet or at the correct height above the finished floor in violation of 2010

           ADAAG §§ 604, 604.7 and 309.4.
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 9 of 11 PageID 9




             l. Failure to provide the correct height for a table surface or for a baby changing

                table, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of

                the 1991 ADA Standards.

       23.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

the specific violations set forth in paragraph 22 herein.

       24.      Although Defendant is charged with having knowledge of the violations,

Defendant may not have actual knowledge of said violations until this Complaint makes

Defendant aware of same.

       25.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       26.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were

occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

continuing obligation to remove architectural barriers at the Premises where removal was readily

achievable, as required by 28 C.F.R. §36.402.

       27.      To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

obligation to design and construct such Premises such that it is readily accessible to and usable

by individuals with disabilities, as required by 28 C.F.R. §36.401.

       28.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C. § 12205.
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 10 of 11 PageID 10




       29.      All of the above violations are readily achievable to modify in order to bring

Premises or the Facility/Property into compliance with the ADA.

       30.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991

ADAAG standard applies and all of the violations listed in paragraph 22 herein can be applied to

the 1991 ADAAG standards.

       31.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

accessible to and useable by individuals with disabilities to the extent required by the ADA and

closing the Subject Facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

             1. That this Court declares that Premises owned, operated and/or controlled by

                Defendant is in violation of the ADA;

             2. That this Court enter an Order requiring Defendant to alter their facilities to make

                them accessible to and usable by individuals with disabilities to the full extent

                required by Title III of the ADA;

             3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities, for such

                reasonable time so as to allow the Defendant to undertake and complete corrective

                procedures to Premises;

             4. That this Court award reasonable attorney’s fees, all costs (including, but not

                limited to the court costs and expert fees) and other expenses of suit to the

                Plaintiff; and,
Case 6:21-cv-01501-WWB-EJK Document 1 Filed 09/10/21 Page 11 of 11 PageID 11




         5. That this Court award such other and further relief as it may deem necessary, just

            and proper.


      Dated September 10, 2021.

                                  Sconzo Law Office, P.A.
                                  3825 PGA Boulevard, Suite 207
                                  Palm Beach Gardens, FL 33410
                                  Telephone: (561) 729-0940
                                  Facsimile: (561) 491-9459

                                  By: /s/ Gregory S. Sconzo
                                  GREGORY S. SCONZO, ESQUIRE
                                  Florida Bar No.: 0105553
                                  SAMANTHA L. SIMPSON, ESQ.
                                  Florida Bar No.: 1010423
                                  Primary Email: greg@sconzolawoffice.com
                                  Primary Email: samantha@sconzolawoffice.com
                                  Secondary Email: alexa@sconzolawoffice.com
